DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21, 30, and 33 are amended while claims 1-20, 23, and 35 are cancelled and claims 42-42 are newly added. Claims 21-22, 24-34, and 36-42 filed 12/30/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the ma--nner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 21-22, 24-34, and 36-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moshfeghi (2013/0030931) in view of Do et al (2014/0179340) and Korenshtein (2010/0087144).
	Re Claims 21, 30, 33: Moshfeghi discloses comprising: 
based at least in part on the signal strengths:
determining an approximate first distance between a first device and a second device (see [0181, 0184] determining distance between mobile device 1402 at unknown location and each of plurality of electronic devices);
ranking the approximate first distance between the first device and the second device, and each of the one or more approximate second distances (see Fig. 3B discloses User 1, User 2, User 3, User 4, [0077] tabs 358.sub.1… 358.sub.4 may be order according to distance of registered users to POS device 352);
based at least in part on the approximate first distance being ranked as the lowest distance, and based at least in part on the approximate first distance satisfying a threshold, presenting, via a display of the first device or the second device and based at least in part on the distance satisfying a threshold, a component that facilitates a payment transaction between a first user of the first device and a second user of the second device (see Fig. 3A POS device 352, [0077] display 350 may indicate a POS device 352 and its associated geo-fence 354 of a store, a shopping mall, or a restaurant, for example, a listing of buyers located proximate to the point-of-sale system. display 350 may indicate a plurality of registered users with corresponding mobile devices within the geo-fence 354 in a column on one side of the display. [0078] users of the mobile devices 356.sub.1 .  . . 356.sub.4 may be registered either with a third party server or with the POS device 200 of a store.  The registration of a user may include providing user identification credential information, and payment information, such as credit card information, or other forms of payment information);
at least partly responsive to selection of the component and via the component, identifying at least one of a first user account of the first user at a payment service provider or a second user account of the second user at the payment service provider (see [0078] users of mobile devices registered either with third party server or with POS device 200 of store, registration may include user identification, payment information, credential information, [0069] discloses identifying information of users of mobile devices 304 and 306);
identifying stored payment data, stored by the payment service provider, associated with the at least one of the first user account or the second user account (see [0073] discloses operable to store user’s past purchases with the store);  
processing the payment transaction based at least in part on the stored payment data (see [0056-0057] discloses processing credit/debit cards and electronic payment transactions, [0073] executes payment transaction, [0191] the POS device 152 may trigger an authorization request to execute a payment transaction based on the one or more items chosen to be purchased, POS device 152 may receive an authorization response from the mobile device 106 to execute the payment transaction, see Fig. 3B and [0078] Once a user is inside the geo-fence 354, the information that is transmitted from the mobile device 356.sub.1 to the POS device 352 to complete a transaction).
However, Moshfeghi fails to disclose determining signal strengths of a plurality of wireless signals. Meanwhile, Do discloses:
determining signal strengths of a plurality of wireless signals, wherein an individual wireless signal of the plurality of wireless signals is transmitted between a first transceiver of a first device and a second transceiver of another device of one or more other devices (see Fig. 1 and [0031] Once the ranges r(2:5) are determined using RSSI and/or RTT measurements, [0036] resulting pair of measurements [m(1,2), m(2,1)] is a single pairwise measurement over wireless channel 112), the corresponding multi-directional signal strengths including a first signal strength of a first signal emitted by the first mobile device and received by the corresponding additional mobile device in a first direction ([0036] node n(1) 101 transmit a signal to node n(2) 102 requesting a measurement m(2,1) to be made at node n(2) 102) and a second signal strength of a second signal emitted by the corresponding additional mobile device and received by the first mobile device in a second direction that is different from the first direction, [0036] it may be sent back to node n(1) 101 over the wireless channel 112. Node n(1) 101 may then generate measurement m(1,2) based on the signal transmitted by node n(2) 102 over wireless channel 112, [0054] transceivers).
From the teaching of Do, it would have been obvious to one of ordinary skill at the time of the art to modify Moshfeghi’s location based hands-free payment system with Do’s disclosure of determining signal strengths in order “… for enhancing range-based position determination… (see Do Abstract).” 
However, Moshfeghi and Do fail to disclose the displaying according to a threshold. Meanwhile, Korenshtein discloses:
determining one or more approximate second distances, wherein an individual approximate distance of the one or more approximate second distances correspond to a distance between the first device and a respective other devices of the one or more other devices (see [0024] collective relative distances of multiple devices);
From the teaching of Korenshtein, it would have been obvious to one of ordinary skill at the time of the art to modify Moshfeghi’s location based hands-free payment system with Do’s disclosure of determining signal strengths Korenshtein’s disclosure of determining one or more approximate second distances “… for exchanging short range information… (see Korenshtein Abstract).”
Re Claims 22, 34: However, Moshfeghi fails to disclose the following. Meanwhile, Do discloses wherein determining the approximate first distance includes:
validating the approximate first distance based at least in part on motion sensor data received from a plurality of motion sensors associated with at least one of the first device or the second device (see [0030] estimate distance based on signals, [0057-0058] disclose motion sensors). From the teaching of Do, it would have been obvious to one of ordinary skill at the time of the art to modify Moshfeghi’s location based hands-free payment system with Do’s disclosure of motion sensor data in order “… for enhancing range-based position determination… (see Do Abstract).” 
Re Claims 24, 36: Moshfeghi discloses wherein the plurality of wireless signals are associated with a short-range communication network (see [0030-0031] discloses short range communication).
Re Claims 25, 37: However, Moshfeghi fails to disclose the following. Meanwhile, Do discloses further comprising: 
based on the motion sensor data from the plurality of motion sensors, determining at least one of  horizontal movement, vertical movement, or rotational movement of at least one of the first device relative to the second device or the second device relative to the first device (see [0030] estimate distance, estimate distance based on signals, [0057-0058] disclose motion sensors);
determine that the at least one of the horizontal movement, the vertical movement, or the rotational movement does not indicate that the approximate first distance is inaccurate (see [0030] estimate distance, estimate distance based on signals, [0057-0058] disclose motion sensors); 
and validate the approximate first distance based on determining that the at least one of the horizontal movement, the vertical movement, or the rotational movement does not indicate that the approximate first distance is inaccurate (see [0030] estimate distance, estimate distance based on signals, [0057-0058] disclose motion sensors).
From the teaching of Do, it would have been obvious to one of ordinary skill at the time of the art to modify Moshfeghi’s location based hands-free payment system with Do’s disclosure of motion sensor data in order “… for enhancing range-based position determination… (see Do Abstract).” 
Re Claims 26, 38: Moshfeghi discloses wherein the component is associated with identifying information associated with the first user or the second user (see [0069] correlate identifying information of users of mobile devices).
Re Claims 27, 32, 39: Moshfeghi discloses wherein the payment transaction is a cardless payment transaction (see [0045, 0059, 0191] without physically using or swiping credit or debit card, or without physically tapping or holding mobile device near computing device 102).
Re Claims 28, 40: Moshfeghi discloses wherein the stored payment data comprises at least one of first financial account information associated with the first user or second financial account information associated with the second user (see [0073] discloses operable to store user’s past purchases with the store).
Re Claims 29: Moshfeghi discloses wherein the stored payment data is associated with funds held by the payment service provider associated with the processing of the payment transaction (see [0073] discloses operable to store user’s past purchases with the store, includes gift cards, returns, exchanges, layaways, loyalty programs).
Re Claim 31: Moshfeghi discloses wherein presenting the component is further based at least in part on determining that at least the second user has the second user account usable for performing cardless payment transactions with other users (see [0045, 0059, 0191] without physically using or swiping credit or debit card, or without physically tapping or holding mobile device near computing device 102).
Re Claim 41: Moshfeghi discloses wherein identifying the at least one of a first user account or the second user account of the second user is based at least in part on an identifier encoded in the wireless signal transmitted between the first transceiver of the first device and the second transceiver of the second device (see [0077-0078] identifying users, [0081] RFID, [0088] discloses MAC address associated with identifying information).
Re Claim 42: However, Moshfeghi fails to disclose the following. Meanwhile, Do discloses wherein the motion sensor data is encoded in the wireless signal transmitted between the first transceiver of the first device and the second transceiver of the second device (see [0057] motion data derived from signals). From the teaching of Do, it would have been obvious to one of ordinary skill at the time of the art to modify Moshfeghi’s location based hands-free payment system with Do’s disclosure of motion sensor data in order “… for enhancing range-based position determination… (see Do Abstract).” 
Response to Arguments
8.	Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive with respect to 35 USC 103. However, with respect to 35 USC 101, the applicant’s arguments are found persuasive, particularly that the determining distances based on wireless signal strengths improves the technical field of POS transactions and therefore is integrated into a practical application of the abstract idea. Therefore, the 35 USC 101 rejection is not sustained and hereby removed. 
With respect to 35 USC 103, the applicant argues that the following is not disclosed in Moshfeghi: “at least partly responsive to selection of the component and via the component, identifying at least one of a first user account of the first user at a payment service provider or a second user account of the second user at the payment service provider; identifying stored payment data, stored by the payment service provider, associated with the at least one of the first user account or the second user account; and processing the payment transaction based at least in part on the stored payment data.” The Examiner respectfully disagrees.
With respect to the following limitation, “at least partly responsive to selection of the component and via the component, identifying at least one of a first user account of the first user at a payment service provider or a second user account of the second user at the payment service provider,” Moshfeghi clearly discloses this feature in [0078]. Here, Moshfeghi discloses users of mobile devices registered either with third party server or with POS device 200 of store, where the registration may include user identification, payment information, and credential information. Therefore, when a mobile device is identified, it’s registration information is also identified including the payment and credential information. [0069] of Moshfeghi also discloses identifying information of users of mobile devices 304 and 306, where identifying information could be payment or credential information.
With respect to the next limitation, “identifying stored payment data, stored by the payment service provider, associated with the at least one of the first user account or the second user account,” Moshfeghi also discloses this in [0073]. Here, Moshfeghi discloses how the neighboring geo-fence 305 may be operable to store the user’s past purchases with the store, as well as credit and/or debit card authorizations, customer loyalty programs, and other things associated with the user.
With respect to the third limitation, “processing the payment transaction based at least in part on the stored payment data,” Moshfeghi discloses this in multiple places. First, in [0056-0057], Moshfeghi discloses processing credit/debit cards and electronic payment transactions. Then, in  [0073] of Moshfeghi, it discloses executing a payment transaction based on user’s past purchases. Then, in [0078] and Fig. 3B, Moshfeghi discloses that once a user is inside the geo-fence 354, the information is transmitted from the mobile device to the POS device to complete the transaction. Then, lastly in [0191], Moshfeghi discloses that the POS device 152 may trigger an authorization request to execute a payment transaction based on the one or more items chosen to be purchased, and the POS device 152 may receive an authorization response from the mobile device 106 to execute the payment transaction. 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Laszlo (The Development of a GPS Based RF Signal Strength Measurement System, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/14/2022
/Fawaad Haider/
Examiner, Art Unit 3687